OPINION — AG — THE COUNTY COMMISSIONERS OF TULSA COUNTY MAY, UNDER ARTICLE X, SECTION 26 OKLAHOMA CONSTITUTION, LEGALLY SUBMIT TO THE QUALIFIED ELECTORS OF TULSA COUNTY (ELECTION) A PROPOSITION FOR THE AUTHORIZATION OF FAIR BONDS EVEN THOUGH THE AMOUNT OF SUCH BONDS PLUS THE INDEBTEDNESS EXISTING AT THE TIME OF THE ELECTION EXCEEDS FIVE PERCENT OF THE ASSESSED VALUATION OF TAXABLE PROPERTY IN TULSA COUNTY.   IN EXPRESSING THE ABOVE THE OPINION, THE AG DOES SO ONLY AT YOUR REQUEST, FULLY REALIZING THAT THE MATTERS ABOUT WHICH YOU INQUIRE ARE PRIMARILY OF OFFICIAL CONCERN TO THE TULSA COMMISSIONERS, AND THAT UNDER THE PROVISIONS OF 19 Ohio St. 1961 185 [19-185], THE COUNTY ATTORNEY IS THE LEGAL ADVISOR OF THE COUNTY. CITE: 2 Ohio St. 1961, 109-117 [2-109] — [2-117], OPINION NO. FEBRUARY 26, 1930 — KING (JAMES FUSON)